                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

National Liability & Fire Insurance )
Company,                            )
                                    )    ORDER FOR STATUS
              Plaintiff,            )    CONFERENCE
                                    )
      vs.                           )
                                    )
YR Transport, Inc.,                 )
                                    )    Case No. 1:19-cv-089
              Defendant.            )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on October 1, 2020, at 1:30 p.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 18th day of October, 2019.
                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
